Upon the agreed facts, the legal presumption is that Arthur long since deceased. Evidence that a party has not been heard of for seven years rebuts the presumption of the duration of life. Smith v. Knowlton,11 N.H. 191, 196; Brown v. Jewett, 18 N.H. 230, 231; Forsaith v. Clark,21 N.H. 409, 425; Mooers v. Bunker, 29 N.H. 420, 432; Winship v. Conner,42 N.H. 341, 344; Boody v. Watson, 64 N.H. 162, 189. This being so, and it evidently having been the intention of the testatrix, in case Arthur did not return to Saco, that Charlotte should have the use of the designated fund after sufficient time from the testatrix's death had elapsed to justify the presumption of his death, we are of the opinion that Charlotte is entitled to receive the present accumulations of the fund and its future income during her life, less the reasonable expenses of executing the trust; and the plaintiff is so advised.
Case discharged.
All concurred.